DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,205,669 B2 to Okamoto et al. (“Okamoto”). Although the claims at issue are not identical, they are not patentably distinct from each other because 						Okamoto recites “A semiconductor device comprising: a photoelectric conversion element comprising an n-type semiconductor, a p-type semiconductor, and an i-type semiconductor; a first transistor, a second transistor, a third transistor, and a fourth transistor; a capacitor; a first wiring electrically connected to a gate of the first transistor; a second wiring electrically connected to a gate of the second transistor; a third wiring electrically connected to a gate of the fourth transistor; and a fourth wiring electrically connected to the photoelectric conversion element, wherein one of the n-type semiconductor and the p-type semiconductor is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor, one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor are electrically connected to a first node, wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein the first transistor overlaps with the n-type semiconductor, the p-type semiconductor, and the i-type semiconductor with an insulating layer therebetween, wherein each of the n-type semiconductor and the p-type semiconductor comprises a first projection and a second projection, wherein the n-type semiconductor and the p-type semiconductor engage with each other so that the first projection of the n-type semiconductor is positioned between the first projection and the second projection of the p-type semiconductor and the second projection of the p-type semiconductor is positioned between the first projection and the second projection of the n-type semiconductor, wherein the n-type semiconductor and the p-type semiconductor engage with each other with the i-type semiconductor positioned therebetween, wherein the fourth wiring is provided in a net shape, wherein the fourth wiring surrounds the first transistor, the second transistor, the third transistor, and the fourth transistor, and wherein one wiring selected from the group consisting of the first wiring, the second wiring, and the third wiring extends along a direction in which one projection selected from the group consisting of the first projection of the n-type semiconductor and the second projection of the p-type semiconductor extends so that the one wiring overlaps with the one projection” that meets claims 1 and 3. and “wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a channel formation region comprising an oxide semiconductor” that meets claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0221723 A1 to Kurokawa et al. (“Kurokawa”).												As to claim 1, Kurokawa discloses a semiconductor device comprising: a photoelectric conversion element (204); a first transistor (205), a second transistor (206), a third transistor (207), and a fourth transistor (208); a first wiring (213) electrically connected to a gate of the first transistor (205); a second wiring (214) electrically connected to a gate of the second transistor (206); a third wiring (209) electrically connected to a gate of the fourth transistor (208); and a fourth wiring (211, 212, 230, 303) electrically connected to the photoelectric conversion element (204), wherein one of a source and a drain of the first transistor (205) is electrically connected to the photoelectric conversion element (204), wherein the other of the source and the drain of the first transistor (205) is electrically connected to one of a source and a drain of the second transistor (206) and a gate of the third transistor (207), wherein one of a source and a drain of the third transistor (207) is electrically connected to one of a source and a drain of the fourth transistor (208), wherein the fourth wiring (211, 212, 230, 303) is provided in a net shape, and wherein the fourth wiring (211, 212, 230, 303) surrounds the first transistor (205), the second transistor (206), the third transistor (207), and the fourth transistor (208) (See Fig. 2, ¶ 0061, ¶ 0062, ¶ 0063, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0070, ¶ 0073) (Notes: a wiring is not limited to one single wiring such that the fourth wiring is provided in a net shape).								As to claim 2, Kurokawa further discloses wherein each of the first transistor (205), the second transistor (206), the third transistor (207), and the fourth transistor (208) comprises a channel formation region comprising an oxide semiconductor (See ¶ 0070).														As to claim 3, Kurokawa discloses further comprising a capacitor (charge holding capacitor), wherein one electrode of the capacitor (charge holding capacitor) is electrically connected to the other of the source and the drain of the first transistor (205) (See ¶ 0063).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Iizuka (US 2014/0151838 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815